E   A~~ORNEYGENERAL
                           OF 'FlEXAS




Hoa. Clan lb VmZandt
County and Diatriat Attorney
Qrayson Couaiq
Sheman, Texas

Dear Sir:                                opinion   No. O-6868
                                         Ra: Authority of oounty board of trua-
                                         teer of Gmyson County to detaah a por-
                                         tion of the territory   of Soutimayd Cm
                                         molt Sahool District  and anned it to
                                         Dorahester Independent School Dintriot,

         He are in receipt of your letter of recent data requesting &)I ~&$&r
fromthis    depW+mont OII tha llmvo etated mtter,    aracmp&ed  by 8 l&t~r ad.
dressed to you frun the roumty tohool auperinteadorrg of Graymn CQIJ&J?. TQ~
letter from thm sow&y 8ohooI mpsriatondoat      attach& to your requoat row&
am fOllmw!I

       “On &rob 86, 1646 WI 0lsoU021~~o  hd.d  ia Phrsaat Qdm SohoOt Dir-
@iat Ne. 61 is drtormlno wh+thrr or mot Plomaat Horns Comma Bahoo3. Piatriot
NQ* 61 should oonrolldato with Bouthmyd Comnon Sohool Dirtriot No. 117.

         %a tho awe day 8outhwyd    Gohool Dlatrlot    No* 117 votod   oa raid   ocm-
ro%idrtlom.

        “The voter gollrd In Plarrwt     Ham were 48, 30 for ooarolidation   and
18 votar rgrlnlt   ooaaolidation.    The voter aaef la Southmayd woro 54, all
for oomolidrtloa    - rmo agohat.

         “Dorohrrtrr DWbriot No. 2IS ham, UPW prtitior    rignrd by pWlO83. liv-
lag ln,.oad   prrmw owning propert in a port of Plmraat       IIorpr Dlrtrirt No.
61, requort*dtho     Qrayeon Couaty Sohool Bow4 to dotroh l p nr b ‘dth r ’ta r S-
tow of thr original     Ploarant Hama Dbtrirt  and rtrtaok to Dwohortrr #3.

        “The quartiosi lnvolvrd~‘Door the County Board hare tiuthoritpr bo mrko
detuobnont Imr Bouthnmyd Oonaol$datod Sohool Dietdot    Ibe 117 and attaoh
to DorohoBtbr District    h  SST”

          It in our underrtaading,‘from  the abve quoted lettor and from a
reoent oonfaraaoo with Xr. Ray Be Short, County Bohool Bupsrintendent of
Graynon County, that the Plarrant HOBOCommonEohool Distriot        No. 61 aad
the 8outbmayd coxanomSahocl Dlrtriot      No. 117 have been duly ad logalfy
oonrolidatod    and that the territory  formerly oanprlsing the original   two
diatriets    am oompri8ar the territory    of a logally oonM.tuted  nuw
lion.Olan 8. VenZaudt, page 2 (O-6868)


                                          Consolidated
conmcn school district known as Southma@/Ccamncn School District. We undar-
stand further that you desire our opinion as tc whether the Counti School
Board of'Grayson County is authorized to detach a portion of the Southmayd
Consolidated ConsnonSchool District aad annex such territory to the Dorches-
ter Independe~o~rict.

           The case of County SC 001 Trustees of Orange County V. District
Trustees of Prairie View Ccmmcn ohool District No. 8, 137 T. 125, 153 S.W.
2d 434, inrrolvedthe question of-the authority of the County School Board to
detach a portion of the territcry of a ocnmmn school district and annex such
territory to an indpendent school district. In the opinion the Supreme
Court pointed out that sn Act of 1936, which proposed to amend Article 2742f,
was unconstitutional and held that the matter of detaching territory from a
common school distriot and annexing it to an independent schaol district uas
governed by Section 2 of Article 27420 and by Section 1 of Article 2742f,-
construed together. In this connection, the Court said:

"An examination of our statutes discloses the fact that when we eliminate the
Act of 1935, this case must be governed by Section 2 of Article 2742e, Acts
lQ29, 41st Leg., 1st C.S. p. 259, ch~.109; and Section 1 of Article 2742f,
Bats 1929, 41st Leg., 1st C.S. p. 106, oh. 47. Board of School Trustees of
Young County V. Bullock Common Sohocl Dist. No. 12, Tex. Comm. App., 55 S.W.
2d 538, 539. In the case just cited it was held:* Both of these acts mere
passed in the year 1929, at the same session of the Legislature; and both
were in effeot when the change in question was made by the county bard.*
Further in the opinion it was held: 'It is to 'benoticedthat House Bill 25
concerns school districts generally, whereas the other act has reference to
common school districts. It is further noted that the first-mentioned act
contains no provision relative to notice and hearing3 whereas section 2 of
the other act does.1 Finally the opinion holds: Ws are in accord with the
holding of the Court of Civil Appeals, in this case, to the effeot that the
twoacts mentioned, having Men passed at the same session of the Lcgislat-
ure, and bth comprehending the matter of authority in the ocunty beard of
school trustees to change boundary lines of c-on   school distriots, should
be construed together as being supplementary to each other in the last-
named respect.* As a matte r of convenience to those examining this opinion
in the fcture, we deem it expedient to quote the two statutes nhioh we think
govern this case.

           e~Sec. 2. (A%. 2742e) That on and after the passage of this Act
the County Board of School Trustees in any county in this State shall have
authority and full power tc create common school districts, to subdivide
districts, and to change boundary lines of any or all oommon school districts
legally oarsingunder the jurisdiction of the County Board of School Trustees,
subject to the supervision of the District Court having jurisdiotion over
the county where the County Board is appointed or elected; provided that
before any changes may be made in %cunduy lines of school districts the
trustees of the common school dir&riots affected shall be notified to appeap
before the County Board for a hearing,and after said hearing, or the date
        _    .,-




Hon. Olan VanSandt, page 3 (O-6868)



set for said hearing, the County Board of Trustees may pass such order or
orders as will carry out the provisions of this Aat? provided, further, that
the trustees of the districts affeoted may appeal from the deaision of the
County Board to the Distriot Court.' Aats 1929, 41st Leg., 1st C.S., po 259,
oh. 109.

           s%o.   1. (Art. 2742f) In each county sf this S-ate, the county
Board of Trustees shsll have the authority, when duly petitroned as herein
provided, to detaah from and annex to any sohool distriat territory aontigu-
ous to the common boundary line of the two districts; provided the Board of
Trustees of the distriot to whiah the annexation is to be made approues, by
majority vote, the proposed transfer of territory and provided, further, that
where the territory to be detached exceeds ten per cent (lO$) of the entire
district the petition must be signed by a majoritg of the trustees of said
distr,ictin addition to a majority of the qualified voters of the territory
to be detached. The petition shall give the metes and bounds of the territo-
ry to bs detached from the one and added to the other district and must bs
signed by a majority of the qualified voters residing in the said territory
so detached. Upon receipt of the said petition, duly signed, and upen notice
of the approval of the proposed annexation by the Board of Trustees shall pass
an order transferring the said territory and redefining the boundaries of the
districts affected by said transfer, the said order to be recorded in the
Minutes of the County Board of Trustees, provided that no school district
shall be reduced to an area of less than nine square miles.' Acts 1929, 4lst
Leg., 1st C.S. p. 106, a. 47."

           ~fithfurther referenae to the statutory p-ovisions relative to the
netice required and the hearing to be held by the Couu+y Board of Trustees be-
fore territory may be transferred from ? c-on   school distriat, in the case
of Board of Trustees of Young County 0. Bullock Cemaon Sohoel Mstriot No.
12, Tax. Comm. App., 55 S.W. 2d 538, a'bovereferred to, the Court said:

"So construing said a&s togotker leads to the conclusion that the Legislat-
ure intended the pra$aion for notice and hearing, contained in section 2
of &use Bill 220 (Sec. 2, Art. 2742e) to operate as a limitation sf the
authority conferred on the county board by the other aef (Seo.,l, Art.
2742f) so far as a change in the buadary lines of a oonmoa school i¶istriot
is involved. Complianae with said provision was prerequisite to the exercise,
by the county board of schoel trustees of Young County, of authority to
ohange the boundary lines of the Bullock Commen School District, and,
sinoe there was no suoh oomplianae, the order for such ohange was unauther-
ieed and therefore is indireatly to the oourts, in the first instance, for
relief against said invalid order." (Parenthesis ours)

           m view of the&we    and foregoing, you are advised that the
County Board of Trustees is authorised to detach a portion of the territory
from a camnon school district and annex said territory to a contiguous in-
dependent school distrist, mibjeot to the conditions prescribed by Sectioa 1
                                                               -i   .. _




Hon. Olan VanZandt, page 4    (-6868)


of gticle 2742f, and Section 2 of Article  2742~   He point out further
that the Coun-@ Sahool Board is vested mith the discretion to determine
whether the power given it by the above mentioned provisions shall be em-
ereised in any given ease. (F'rosperIndependent Sohool Distriat V. Collin
County School Trustees, 51 S.W.2d 748, affirmed 58 S.11;2d 5).

           Under the above mentioned statutory provisions, the County Board
of Trustees of Grayson County would be authorized to detach a portion of the
Southmayd Consolidated ConsnonSchool Distriot and annex said territory to the
Dorcboster Independent School M&riot   subject to the following conditions:

&,   A petition setting forth the metes and bounds of the territory proposed
‘,JUe detached fromthe Southmayd ConaeUdated District signed by a Njority
of the qualified voters residing in said territory must be submitted to the
county Board. We aall your attention that the term, "metes and ~boundssis
defined in Ballentine's Law Diotionary, p. 814 as follows: "The boundary
lines and corners of a piece of land."   In this oonneotion see Grand Lodge
of the Order of the Sons of Hermann V. Curry, 108 S.W.2d 5743 Lefler V.
City of Dallas, 177 S.W.2d 231.

           (We note further   thsn when the territory proposed to be detaohed
"exoeeds ten veercent (10%)   of the entire District." the above mentioned oe-
tition "must be signed‘by a   majority of the Trustees of said Distriat in ad-
dition to a majority of the   qualified voters of the District to be detached".)

2...The Board of Trustees of the Dorchester Independent School District must
approve, by a majority vote, ihe proposed transfer of territory.

3. "Before any changes may be made in the boundary lines" of the above named
school districts, the Trustees of the Southmayd Consolidated District "shall
be notified to appear before the County Board for a hearing."

4. Upon receipt of a proper petition and ths above mentioned motice of the
approval of the propesed annexation bythe Board of Trustees of Dorchester
District, "andafter said hearing, or the date set for said hearing," the
County Board of Trustees, in its sound discretion, may pass an order trans-
ferring the territory from the Southmayd Consolidated district to the Dor-
chester District and redefine the beund?ries of said districts, "said order
to be reoorded in the %&es    of the County Board of Trustees."

5.   MO district &all be reduoed to an area of less'thu nine (9) euuare miles.

We point out further that the"trustees of the districts affected may apyaal from
the decision of the County Board to the Distriot Court."

&PROVED KAY 4, 1946                              Yours very truly
/s/ Carlo8 Ashley
FIRST ASSISTANT ATTORNFY GSNSSAL            ATTORSSYGENSRALOF   TEW
JAS:djmr egm                                 By /s/J. A. Ellis
                                                       J. A.Sllis
                                                       Assistant